       Case
        Case1:20-cr-00506-VEC
             1:20-cr-00506-VEC Document
                                Document10-1
                                         11 Filed
                                             Filed10/06/20
                                                   10/05/20 Page
                                                             Page11ofof33
                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHE RN DISTRICT OF NEW YORK                                              DATE FILED: 10/6/2020

United States of America                                              Proposed Protective Order

               V.                                                                20 Cr. 506 (VEC)

Julio Cesar Prado,

                           Defendant.




       Upon the application of the United States of America, with the consent of the undersign ed

counsel, the Court hereby finds and orders as follows:

       1. Confidential Material. The Governm ent will make disclosure to the defendan t of

documents, objects and informati on, including electronically stored information ("ESf'), pursuant

to Federal Rule of Criminal Procedure I 6, 18 U.S.C. § 3500, and the Governm ent's general

obligation to produce exculpato ry and impeachm ent material in criminal case. Certain of that

discovery may include material that (i) affects the privacy and confidentiality of individuals; (ii)

would impede, if prematurely disclosed, the Governm ent's ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case. Discover y materials produced by the Governm ent to the defendan t

 or his counsel that are either (1) designated in whole or in part as "Confide ntial" by the

 Governm ent in emails or communi cations to defense counsel, or (2) that include a Bates or other

 label stating "Confidential," shall be deemed "Confidential Material. "

 NOW, THEREF ORE, FOR GOOD CAUSE SHOWN , IT lS HEREBY ORDER ED:

        2. Confidential Material shall not be disclosed by the defendan t or defense counsel,

 including any successor counsel ("the defense") other than as set forth herein, and shall be used
       Case
        Case1:20-cr-00506-VEC
             1:20-cr-00506-VEC Document
                                Document10-1
                                         11 Filed
                                             Filed10/06/20
                                                   10/05/20 Page
                                                             Page22ofof33




by the defense solely for purposes of defending this action. The defense shall not post any

Confidential Material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.

       3. Confidential Material may be disclosed by counsel to:

            (a) Personnel for whose conduct counsel is responsible , i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

            (b) Prospective witnesses for purposes of defending this action.

        4. The Government may authorize, in writing, disclosure of Confidential Material beyond

that otherwise permitted by this Order without further Order of this Court.

        5. This Order does not prevent the disclosure of any Confidential Material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

        6. Except for Confidential Material that bas been made part of the record of this case, the

 defense shall return to the Government or securely destroy or delete all Confidential Material,

 including the seized ESI Confidential Material, within 30 days of the expiration of the period for

 direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

 order dismissing any of the charges in the above-captioned case; or the granting of any motion

 made on behalf of the Government dismissing any charges in the above-captioned case, whichever

 date is later.



                                                   2
        Case
         Case1:20-cr-00506-VEC
              1:20-cr-00506-VEC Document
                                 Document10-1
                                          11 Filed
                                              Filed10/06/20
                                                    10/05/20 Page
                                                              Page33ofof33



        7. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Confidential Material. All such persons

shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

Confidential Material has been disclosed to which such persons.

         8. This Order places no restriction on a defendant's use or disclosure of ESI that originally

belonged to the defendant.

                                       Retention of Jurisdiction
         9. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

      AUDREY STRAUSS
      Acting United States Attorney


by:    ~ ~                                                 Date: 9/23/2020
      Rebecca T. Dell
      Assistant United States Attorney
          1

        , I ,11 ~                                          Date:
      Jo~Silv~ri
      C@Un.Sel for Julio Cesar Prado

 SO ORDERED:

 Dated: New York, New York
        September__, 2020
            October 6, 2020
                                                        THE HONORABLE VALERIE CAPRON!
                                                          UNITED STATES DISTRICT JUDGE
                                                    3
